Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 2/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,002,417. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 are a broader recitation of the claims 1-19 of the '417 Patent. A comparison of the claims is provided below: 
Instant Application
17/669,047
US Patent 
11,002,417
Comparison

21. A lighting element comprising: 
a light portion configured to emit light, 
the light portion including: 
a top portion; 
at least one cage portion positioned below the top portion; 
a base portion positioned below the at least one cage portion and connected to the top portion via the at least one cage portion; 
a conducting grid element mounted inside the at least one cage portion; 
a shade element mounted inside the conducting grid element; and 
a flickering light source mounted in the shade element and configured to emit light in a predetermined pattern through the shade element; and 
a support element configured to receive and support the light portion.  

1. A lighting element comprising: a light portion configured to emit light, the light portion including: a top portion; at least one cage portion positioned below the top portion; a base portion positioned below the at least one cage portion and connected to the top portion via the at least one cage portion; a UV light portion mounted in the top portion and including one or more UV light sources directing UV light downward; a conducting grid element mounted inside the at least one cage portion; a shade element mounted inside the conducting grid element; and a flickering light source mounted in the shade element and configured to emit light in a predetermined pattern through the shade element, the flickering light source including: a first set of light sources positioned to emit light through the shade element; and a second set of light sources positioned to emit light through the shade element; wherein the first set of light sources is activated to emit light in a first pattern and the second set of light sources is activated to emit light in a second pattern; and a support element configured to receive and support the light portion.


Claim 21 of the Instant application is a broader recitation of claim 1 of the '417 Patent (see bolded portions).
22. The lighting element of claim 21, wherein the support element further comprises an elongated pole configured to support the light portion.  

10. The lighting element of claim 1, wherein the support element further comprises an elongated pole configured to support the light portion. 



Claim 22 of the instant application is identical to claim 10 of the '417 patent.
23. The lighting element of claim 22, wherein the elongated pole comprises a plurality of pole segments.  

11. The lighting element of claim 10, wherein the elongated pole comprises a plurality of pole segments.

Claim 23 of the instant application is identical to claim 11 of the '417 patent.
24. The lighting element of claim 21, wherein the support element comprises a base element configured to receive a portion of the base portion of the light portion.  

12. The lighting element of claim 1, wherein the support element comprises a base element configured to receive a portion of the base portion of the light portion.


Claim 24 of the instant application is identical to claim 12 of the '417 patent.
25. The lighting element of claim 21, wherein the at least one cage portion includes: a first cage element positioned on a first side of the light portion; and a second cage element positioned on a second side of the light portion, wherein the first cage element and second cage element are connected to each other to form the at least one cage portion.  

13. The lighting element of claim 1, wherein the at least one cage portion comprises: a first cage element positioned on a first side of the light portion; and a second cage element positioned on a second side of the light portion, wherein the first cage element and second cage element are connected to each other to form the at least one cage portion.
Claim 25 of the instant application is identical to claim 13 of the '417 patent.
26. The lighting element of claim 21, 
wherein the UV light portion comprises a plurality of UV light emitting diodes spaced around an outer periphery of the top portion.  

14. The lighting element of claim 1, wherein the UV light portion comprises a plurality of UV light emitting diodes spaced around an outer periphery of the top portion.


Claim 26 of the instant application is identical to claim 14 of the '417 patent.
27. The lighting element of claim 21, 
wherein the shade element comprises a partially transparent material.  

15. The lighting element of claim 1, wherein the shade element comprises a partially transparent material.


Claim 27 of the instant application is identical to claim 15 of the '417 patent.
28. The lighting element of claim 21, wherein the flickering light source comprises: a first set of light sources positioned to emit light through the shade element; and a second set of light sources positioned to emit light through the shade element, wherein the first set of light sources is activated to emit light in a first pattern and the second set of light sources is activated to emit light in a second pattern.  

1. A lighting element comprising: a light portion configured to emit light, the light portion including: a top portion; at least one cage portion positioned below the top portion; a base portion positioned below the at least one cage portion and connected to the top portion via the at least one cage portion; a UV light portion mounted in the top portion and including one or more UV light sources directing UV light downward; a conducting grid element mounted inside the at least one cage portion; a shade element mounted inside the conducting grid element; and a flickering light source mounted in the shade element and configured to emit light in a predetermined pattern through the shade element, the flickering light source including: a first set of light sources positioned to emit light through the shade element; and a second set of light sources positioned to emit light through the shade element; wherein the first set of light sources is activated to emit light in a first pattern and the second set of light sources is activated to emit light in a second pattern; and a support element configured to receive and support the light portion.

Claims 21 and 28 of the instant application are identical to the bolded portions of claim 1 of the '417 patent.
29. The lighting element of claim 28, wherein the first set of light sources turn on and off alternately in accordance with the first pattern.  

16. The lighting element of claim 1, wherein the first set of light sources turn on and off alternately in accordance with the first pattern.


Claim 29 of the instant application is identical to claim 16 of the '417 patent.
30. The lighting element of claim 28, wherein the second set of light sources alternate between high brightness and low brightness in accordance with the second pattern.  

17. The lighting element of claim 1, wherein the second set of light sources alternate between high brightness and low brightness in accordance with the second pattern.



Claim 30 of the instant application is identical to claim 17 of the '417 patent.
31. The lighting element of claim 28, wherein the first set of light sources and the second set of light sources include a plurality of light emitting diodes.  

2. The lighting element of claim 1, wherein the first set of light sources and the second set of light sources include a plurality of light emitting diodes.

Claim 31 of the instant application is identical to claim 2 of the '417 patent.
32. The lighting element of claim 31, wherein at least a first light emitting diode of the first set of light sources and the second set of light sources is a first color and a second light emitting diode of the first set of light sources and the second set of light sources is a second color, different from the first color.  

3. The lighting element of claim 2, wherein at least a first light emitting diode of the first set of light sources and the second set of light sources is a first color and a second light emitting diode of the first set of light sources and the second set of light sources is a second color, different from the first color

Claim 32 of the instant application is identical to claim 3 of the '417 patent.
33. The lighting element of claim 32, wherein the first light emitting diode is part of the first set of light sources and the second light emitting diode is part of the second set of light sources.  

4. The lighting element of claim 3, wherein the first light emitting diode is part of the first set of light sources and the second light emitting diode is part of the second set of light sources

Claim 33 of the instant application is identical to claim 4 of the '417 patent.
34. The lighting element of claim 33, where in the first light emitting diode and second light emitting diode are part of the first set of light sources.  

5. The lighting element of claim 4, where in the first light emitting diode and second light emitting diode are part of the first set of light sources.

Claim 34 of the instant application is identical to claim 5 of the '417 patent.
35. The lighting element of claim 33, wherein the first light emitting diode and the second light emitting diode are part of the second set of light sources.  

6. The lighting element of claim 4, wherein the first light emitting diode and the second light emitting diode are part of the second set of light sources.

Claim 35 of the instant application is identical to claim 6 of the '417 patent.
36. The lighting element of claim 21, further comprising at least one control circuit connected to the UV light source, the conducting grid element and the flickering light source and operable to control activation of the UV light source, the conducting grid element and the flickering light source.  

7. The lighting element of claim 1, further comprising at least one control circuit connected to the UV light source, the conducting grid element and the flickering light source and operable to control activation of the UV light source, the conducting grid element and the flickering light source.

Claim 36 of the instant application is identical to claim 7 of the '417 patent.
37. The lighting element of claim 36, further comprising at least one input element, connected to the control circuit, wherein the control circuit controls the UV light source, the conducting grid element and the flickering light source based on information provided via the at least one input element.  

8. The lighting element of claim 7, further comprising at least one input element, connected to the control circuit, wherein the control circuit controls the UV light source, the conducting grid element and the flickering light source based on information provided via the at least one input element.

Claim 37 of the instant application is identical to claim 8 of the '417 patent.
38. The lighting element of claim 36, further comprising a power source, wherein the power source is connected to the control circuit, and the control circuit controls power supplied to the UV light source, the conducting grid element and the flickering light source.  

9. The lighting element of claim 7, further comprising a power source, wherein the power source is connected to the control circuit, and the control circuit controls power supplied to the UV light source, the conducting grid element and the flickering light source.

Claim 38 of the instant application is identical to claim 9 of the '417 patent.
39. The lighting element of claim 21, further comprising: a power source; and at least one solar panel mounted on a top surface of the top portion and connected to the power source such that the power source is recharged by electricity provided by the at least one solar panel.  

18. The lighting element of claim 1, further comprising: a power source; and at least one solar panel mounted on a top surface of the top portion and connected to the power source such that the power source is recharged by electricity provided by the at least one solar panel. 

Claim 39 of the instant application is identical to claim 18 of the '417 patent.
40. The lighting element of claim 21, further comprising: a power source; and a charging circuit connected to the power source and configured to recharge the power source.  

19. The lighting element of claim 1, further comprising: a power source; and a charging circuit connected to the power source and configured to recharge the power source.
 
Claim 40 of the instant application is identical to claim 19 of the '417 patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the UV light portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting the limitation as "the light portion".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US 2018/0343846) in view of Piper et al. (US 6,786,001) (hereinafter Piper) and Barroso et al. (US 2017/0006848) (hereinafter Barroso).
Re claim 21: Horne teaches a lighting element comprising: a light portion (30, fig. 1) configured to emit light (see para [0030]), the light portion (30) including: a top portion (2, fig. 1); at least one cage portion (5, fig. 2) positioned below the top portion (see fig. 4); a base portion (10, fig. 4) positioned below the at least one cage portion (5) and connected to the top portion (2) via the at least one cage portion (5); a conducting grid element (6, 7, fig. 8) mounted inside the at least one cage portion (5, fig. 8); a shade element (lighting control shroud of 4, fig. 8) (see para [0033]) mounted beneath (see para [0034]) (see para [0034]) the conducting grid element (6, 7); and a second light source (white LED, see para [0033]) mounted in the shade element (see para [0033]) and configured to emit light (white light, see para [0033]) in a predetermined pattern through the shade element (lighting control shroud of 4); and a support element (16, fig. 4) configured to receive and support the light portion (30).
However, Horne fails to teach the shade element mounted inside the conducting grid element, and a flickering light source configured to emit light in a predetermined pattern.
Piper teaches a shade element (11, fig. 8) mounted inside the conducting grid element (16, fig. 8) (see Col. 4 lines 47-67).
Barroso teaches a flickering light source (10, fig. 1) (flickering pattern, see para [0028]) configured to emit light in a predetermined pattern (flickering, see para [0028]).
Therefore, in view of Piper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the shade element to be mounted inside the conducting grid element, in order to cover the light and trap the insects.
Therefore, in view of Barroso, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the second light source of Horne with a flickering light source configured to emit light in a predetermined pattern, in order to improve insect trapping by attracting multiple species of insects.

Re claim 24: Horne teaches the support element (16, fig. 8) comprises a base element (16) configured to receive a portion of the base portion (bottom of 10) of the light portion (10, fig. 8).  

Re claim 26: As best understood, Horne teaches the light portion (4, fig. 8) comprises a plurality of UV light emitting diodes (UV LEDs, see para [0033]) spaced around an outer periphery of the top portion (perimeter of shroud, see para [0033]).  
Re claim 27: Horne teaches the shade element (lighting control shroud of 4, fig. 8) comprises a partially transparent material (transparent bars, see para [0038]).  

Re claim 36: Horne teaches at least one control circuit (microcontroller, fig. 9) connected to the UV light source (UV light, fig. 9), the conducting grid element (bug zapper grid, fig. 9) and the second light source (L1, L2, fig. 9) and operable to control activation of the UV light source (UV light, fig. 9), the conducting grid element (grid, fig. 9) and the light source (L1, L2).  
Barroso teaches a flickering light source (10, fig. 1) (flickering pattern, see para [0028]).
Therefore, in view of Barroso, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the second light source of Horne with a flickering light source configured to emit light in a predetermined pattern, in order to improve insect trapping by attracting multiple species of insects.

Re claim 37: Horne teaches at least one input element (S1, S2, fig. 9) (switches, see para [0041]), connected to the control circuit (microcontroller, fig. 9), wherein the control circuit (microcontroller) controls the UV light source (UV light, fig. 9), the conducting grid element (bug zapper grid, fig. 9) and the second light source (L1, L2, fig. 9) based on information provided via the at least one input element (S1, S2) (controlled by switches, see para [0041]).  
Barroso teaches a flickering light source (10, fig. 1) (flickering pattern, see para [0028]).
Therefore, in view of Barroso, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the second light source of Horne with a flickering light source configured to emit light in a predetermined pattern, in order to improve insect trapping by attracting multiple species of insects.
Re claim 38: Horne teaches a power source (high-voltage power supply, see para [0027]) (Vdd, fig. 9), wherein the power source (Vdd) is connected to the control circuit (microcontroller, fig. 9), and the control circuit (microcontroller) controls power supplied (see para [0032], [0042]) to the UV light source (UV light, fig. 9), the conducting grid element (bug zapper grid, fig. 9) and the light source (L1, L2, fig. 9).  
However, Horne fails to teach the flickering second light source.
Barroso teaches a flickering light source (10, fig. 1) (flickering pattern, see para [0028]).
Therefore, in view of Barroso, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the second light source of Horne with a flickering light source configured to emit light in a predetermined pattern, in order to improve insect trapping by attracting multiple species of insects.

Re claim 40: Horne teaches a power source (power source, see para [0032]) (Vdd, fig. 9); and a charging circuit (circuit of fig. 9) (charge an external device, see para [0032]) connected to the power source (power source, para [0032]) and configured to recharge the power source (charge an external device, see para [0032]).

Claims 22-23 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US 2018/0343846) in view of Piper et al. (US 6,786,001) and Barroso et al. (US 2017/0006848) as applied to claim 1 above, and further in view of Rose, SR. (US 2005/0172542) (hereinafter Rose).
Re claim 22: Horne in view of Piper and Barroso fails to teach the support element further comprises an elongated pole configured to support the light portion.  
Rose teaches a support element (12, fig. 1) further comprises an elongated pole (12) configured to support a light portion (18, fig. 1).
Therefore, in view of Rose, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an elongated pole to the support element of Horne configured to support the light portion, in order to mount and hold the insect capture device in a vertical position [Rose, 0025].

Re claim 22: Horne in view of Piper and Barroso fails to teach the elongated pole comprises a plurality of pole segments.  
Rose teaches the elongated pole (12, fig. 1) comprises a plurality of pole segments (32, 34, 36, fig. 1).
Therefore, in view of Rose, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an elongated pole with a plurality of pole segments to the support element of Horne, in order to mount and hold the insect capture device in a vertical position [Rose, 0025].

Re claim 39: Horne teaches a power source (high-voltage power supply, see para [0027]) (Vdd, fig. 9).
However, Horne fails to teach at least one solar panel mounted on a top surface of the top portion and connected to the power source such that the power source is recharged by electricity provided by the at least one solar panel.  
Rose teaches a power source (22, fig. 2); and at least one solar panel (58, fig. 2) mounted on a top surface of the top portion (top portion of 20, fig. 2) and connected to the power source (22) such that the power source (22) is recharged (recharge mechanism, see para [0031]) by electricity provided by the at least one solar panel (58).
Therefore, in view of Rose, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one solar panel mounted on a top surface of the top portion of Horne and connected to the power source such that the power source is recharged by electricity provided by the at least one solar panel, in order to improve usage in areas with limited accessibility [Rose, 0009].

Allowable Subject Matter
Claims 25 and 28-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest the at least one cage portion includes: a first cage element positioned on a first side of the light portion; and a second cage element positioned on a second side of the light portion, wherein the first cage element and second cage element are connected to each other to form the at least one cage portion with respect to claim 25; and the flickering light source comprises: a first set of light sources positioned to emit light through the shade element; and a second set of light sources positioned to emit light through the shade element, wherein the first set of light sources is activated to emit light in a first pattern and the second set of light sources is activated to emit light in a second pattern with respect to claim 28; as specifically called for in the claimed combinations.
Claims 29-35 are allowable since they are dependent upon claim 28
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2019/0090470), Mewissen (US 4,951,414), Eom (US 2017/0258068), Zheng et al. (US 2018/0199563) disclose a similar lighting element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875